        CASE 0:17-md-02795-MJD-KMM Doc. 482-1 Filed 11/15/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
_______________________________________________________________________
 IN RE: CENTURYLINK SALES                      MDL No. 17-2795 (MJD/KMM)
 PRACTICES AND SECURITIES
 LITIGATION

 This Document Relates to:

 0:17-cv-02832   0:17-cv-04622       MEMORANDUM OF LAW IN
 0:17-cv-04613   0:17-cv-04944       SUPPORT OF THE ATTORNEY
 0:17-cv-04615   0:17-cv-04945       GENERAL OF DELAWARE’S
 0:17-cv-04616   0:17-cv-01562       MOTION FOR LEAVE TO
 0:17-cv-04617   0:17-cv-01565       PARTICIPATE AS AMICUS CURIAE
 0:17-cv-04618   0:17-cv-01572
 0:17-cv-04619   0:17-cv-01573
_______________________________________________________________________
                          BACKGROUND AND ARGUMENT

        On July 12, 2017, after an investigation that began in 2015, the State of Minnesota,

by and through its Attorney General, brought an enforcement action in state court against

CenturyLink, Inc. (“CenturyLink”). Trial in that matter is scheduled to begin on March 2,

2020.    This Court is currently overseeing parallel multidistrict litigation involving

numerous private class action lawsuits against CenturyLink that were filed in the wake of

Minnesota’s enforcement action.        The multidistrict litigation involves millions of

CenturyLink customers across the United States.

        On August 1, 2019, CenturyLink filed a motion asking this Court to enjoin aspects

of Minnesota’s pending state court enforcement action. As the Court recognized in the

Memorandum of Law accompanying its August 20, 2019 Order, the requested injunction

implicates the State of Minnesota’s “sovereign and quasi-sovereign authority” to litigate

its enforcement action and to “vindicate the interests of the citizens of the State of
      CASE 0:17-md-02795-MJD-KMM Doc. 482-1 Filed 11/15/19 Page 2 of 4




Minnesota.” ECF No. 453, at 8. The same is true with respect to other states as well—not

only because some, like Minnesota, are pursuing longstanding investigations into

CenturyLink’s business practices that would be hindered by the requested injunction, but

also because CenturyLink’s motion raises arguments and issues that implicate the

sovereign and quasi-sovereign interests shared by all state attorneys general.

       The Attorney General of Delaware respectfully asks the Court to allow her and other

state attorneys general (“the interested Attorneys General”) to participate in this matter by

filing a brief as amici curiae in opposition to CenturyLink’s motion.1 The decision whether

to grant a nonlitigant leave to file an amicus brief “rests in the discretion of the court which

may grant or refuse leave” depending on whether “it deems the proffered information

timely, useful, or otherwise.” Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of

Engineers, 38 F. Supp. 3d 1043, 1054–55 (D. Minn. 2014) (quoting Mausolf v. Babbitt, 158

F.R.D. 143, 148 (D.Minn.1994), rev’d on other grounds, 85 F.3d 1295 (8th Cir. 1996)).

For example, the Court in Richland/Wilkin permitted amicus briefing where the “brief

create[d] no prejudice for the other parties” and where the Court believed there was

“potentially some benefit in receiving [the amicus curiae’s] perspective.” Id. Where a

nonlitigant “has a special interest that justifies his having a say,” such interest weighs in

favor of granting him leave to participate as amicus curiae. Murphy by Murphy v. Piper,

2018 WL 2088302, at *11 (D. Minn. May 4, 2018) (citation omitted).


1
  The interested Attorneys General wish to participate in this matter solely in the capacity
of amici curiae. Such participation is not intended to affirmatively invoke this Court’s
jurisdiction or to waive any sovereign rights, privileges, or immunities the interested
Attorneys General otherwise possess.
                                               2
      CASE 0:17-md-02795-MJD-KMM Doc. 482-1 Filed 11/15/19 Page 3 of 4




       Applying these standards, the Court should exercise its discretion to grant the

interested Attorneys General leave to participate in this matter by filing a brief as amici

curiae in opposition to CenturyLink’s motion.2 The arguments and information contained

in the forthcoming amicus brief, which will be filed on or before November 22, 2019, are

likely to assist the Court in evaluating the issues raised by CenturyLink’s motion to enjoin

the State of Minnesota from pursuing certain claims in state court. See Richland/Wilkin, 38

F. Supp. 3d at 1054–55. No party is realistically prejudiced by the participation of the

interested Attorneys General as amici curiae. See id. And the interested Attorneys General

plainly have “a special interest that justifies [their] having a say,” both because the

multidistrict litigation before the Court involves millions of CenturyLink customers across

the United States and because the extraordinary nature of the requested injunction

disregards legal principles that are of paramount importance to the ability of the interested

Attorneys General to fulfill the essential functions assigned to them under state law. See

Piper, 2018 WL 2088302, at *11.

                                     CONCLUSION

       Pursuant to the above, the Attorney General of Delaware respectfully requests that

the Court grant the accompanying Motion for Leave to Participate as Amicus Curiae.




2
 The Attorney General of Delaware requests leave only to file a brief as amicus curiae and
does not intend to participate in oral argument at the December 11, 2019 hearing on
CenturyLink’s motion (unless the Court directs otherwise). The undersigned Deputy
Attorney General is available at the convenience of the Court to address any questions or
concerns relating to the forthcoming amicus brief.
                                             3
     CASE 0:17-md-02795-MJD-KMM Doc. 482-1 Filed 11/15/19 Page 4 of 4




Dated: November 15, 2019                Respectfully submitted,
                                        KATHLEEN JENNINGS
                                        Attorney General
                                        State of Delaware

                                        /s/ David Weinstein
                                        DAVID WEINSTEIN
                                        Deputy Attorney General
                                        Delaware Bar Id. No. 6099

                                        Delaware Department of Justice
                                        820 North French Street
                                        Wilmington, DE 19801

                                        Telephone: (302) 577-8971
                                        Email: David.Weinstein@delaware,gov




                                    4
